Dissenting Opinion by
Judge Wilkinson, Jb.
I must respectfully dissent.
I cannot agree with the majority that the good cause exception of 42 U.S.C. §602(a) (26) (B) is effective absent the promulgation of standards by HEW. Section 602(a) (26) (B) requires that good cause for refusing to cooperate with the State’s effort to establish the paternity of a dependent child or obtain support for it be determined “in accordance with standards prescribed by the Secretary [of HEW].” Absent such standards, good cause cannot be found and cooperation is mandatory.
*144As was held in Coe v. Mathews, 426 F. Supp. 774 (D.D.C. 1976), review denied sub nom., Coe v. Califano, 45 U.S.L.W. 3789 (June 6, 1977):
[W]e think it clear beyond peradventure that the statutory good cause exception of sections 602(a) (26) (B) and 654(4), by its terms, is not a self-implementing provision. The language of those sections clearly states that invocation of the exception by AFDC applicants . . . are contingent upon the terms of HEW standards defining the exception’s scope.
Notwithstanding the general effective date of August 1, 1975, made applicable to, inter alia, the mandatory cooperation provisions . . . the Court is of the opinion that the effective date of the good cause exception was ‘otherwise specified’ by the terms of P.L. 94-88 to be that date upon which HEW’s standards, promulgated in accordance with procedures discussed above, have become effective. Id. at 778-79. (Footnote omitted.)
President Judge Bowman joins in this dissent.